Name: Commission Regulation (EC) NoÃ 483/2008 of 30Ã May 2008 registering certain names in the Register of protected designations of origin and protected geographical indications (Ã £Ã Ã ±Ã Ã ¯Ã ´Ã ± Ã Ã ±Ã ºÃ Ã ½Ã ¸Ã ¿Ã (Stafida Zakynthou) (PDO), MiÃ ³d wrzosowy z BorÃ ³w DolnoÃ lÃ skichÃ (PGI), ChodskÃ © pivo (PGI))
 Type: Regulation
 Subject Matter: marketing;  agricultural structures and production;  agricultural activity;  Europe;  consumption
 Date Published: nan

 31.5.2008 EN Official Journal of the European Union L 141/11 COMMISSION REGULATION (EC) No 483/2008 of 30 May 2008 registering certain names in the Register of protected designations of origin and protected geographical indications (Ã £Ã Ã ±Ã Ã ¯Ã ´Ã ± Ã Ã ±Ã ºÃ Ã ½Ã ¸Ã ¿Ã (Stafida Zakynthou) (PDO), MiÃ ³d wrzosowy z BorÃ ³w DolnoÃ lÃ skich (PGI), ChodskÃ © pivo (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 6(2) of Regulation (EC) No 510/2006 and in accordance with Article 17(2) thereof, Polands application to register the name MiÃ ³d wrzosowy z BorÃ ³w DolnoÃ lÃ skich, Greeces application to register the name Ã £Ã Ã ±Ã Ã ¯Ã ´Ã ± Ã Ã ±Ã ºÃ Ã ½Ã ¸Ã ¿Ã (Stafida Zakynthou) and the Czech Republics application to register the name ChodskÃ © pivo were published in the Official Journal of the European Union (2). (2) As no objections within the meaning of Article 7 of Regulation (EC) No 510/2006 were received by the Commission, these names should be entered in the Register, HAS ADOPTED THIS REGULATION: Article 1 The names contained in the Annex to this Regulation shall be entered in the Register. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as last amended by Commission Regulation (EC) No 417/2008 (OJ L 125, 9.5.2008, p. 27). (2) OJ C 179, 1.8.2007, p. 15 (MiÃ ³d wrzosowy z BorÃ ³w DolnoÃ lÃ skich), OJ C 179, 1.8.2007, p. 19 (Ã £Ã Ã ±Ã Ã ¯Ã ´Ã ± Ã Ã ±Ã ºÃ Ã ½Ã ¸Ã ¿Ã (Stafida Zakynthou)), OJ C 184, 7.8.2007, p. 19 (ChodskÃ © pivo). ANNEX 1. Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.4. Other products of animal origin (eggs, honey, various dairy products except butter, etc.) POLAND MiÃ ³d wrzosowy z BorÃ ³w DolnoÃ lÃ skich (PGI) Class 1.6. Fruit, vegetables and cereals, fresh or processed GREECE Ã £Ã Ã ±Ã Ã ¯Ã ´Ã ± Ã Ã ±Ã ºÃ Ã ½Ã ¸Ã ¿Ã (Stafida Zakynthou) (PDO) 2. Foodstuffs listed in Annex I to the Regulation: Class 2.1. Beer CZECH REPUBLIC ChodskÃ © pivo (PGI)